Title: Edward Coles to Thomas Jefferson, 31 July 1814
From: Coles, Edward
To: Jefferson, Thomas


          Dear Sir  Washington July 31st 1814
          I never took up my pen with more hesitation or felt more embarrassment than I now do in addressing you on the subject of this letter. The fear of appearing presumptuous distresses me, and would deter me from venturing thus to call your attention to a subject of such magnitude, and so beset with difficulties, as that of a general emancipation of the Slaves of Virginia, had I not the highest opinion of your goodness and liberality, in not only excusing me for the liberty I take, but in justly appreciating my motives in doing so.
          I will not enter on the right which man has to enslave his Brother man, nor upon the moral and political effects of Slavery on individuals or on Society; because these things are better understood by you than by me. My object is to entreat and beseech you to exert your knowledge and influence, in devising, and getting into operation, some plan for the gradual emancipation of Slavery. This difficult task could be less exceptionably, and more successfully performed by the revered Fathers of all our political and social blessings, than by any succeeding statesmen; and would seem to come with peculiar propriety and force from those whose valor wisdom and virtue have done so much in meliorating the condition of mankind. And it is a duty, as I conceive, that devolves particularly on you, from your known philosophical and enlarged view of subjects, and from the principles you have professed and practiced through a long and useful life, pre-eminently distinguished, as well by being foremost in establishing on the broad broadest basis the rights of man, and the liberty and independence of your Country, as in being throughout honored with the most important trusts by your fellow-citizens, whose confidence and love you have carried with you into the shades of old age and retirement. In the calm of this retirement you might, most beneficially to society, and with much addition to your own fame, avail yourself of that love and confidence to put into complete practice those hallowed principles contained in that renowned Declaration, of which you were the immortal author, and on which we bottomed our right to resist oppression, and establish our freedom and independence.
          I hope that the fear of failing, at this time, will have no influence in preventing you from employing your pen to eradicate this most degrading feature of British Coloniel policy, which is still permitted to exist, notwithstanding its repugnance as well to the principles of our revolution as to our free Institutions. For however highly prized and influential your opinions may now be, they will be still much more so when you shall have been snatched from us by the course of nature. If therefore your attempt should now fail to rectify this unfortunate evil—an evil most injurious both to the oppressed and to the oppressor—at some future day when your  memory will be consecrated by a grateful posterity, what influence, irresistible influence will the opinions and writings of Thomas Jefferson have on all questions connected with the rights of man, and of that policy which will be the creed of your disciples. Permit me then, my dear Sir, again to intreat you to exert your great powers of mind and influence, and to employ some of your present leisure, in devising a mode to liberate one half of our Fellowbeings from an ignominious bondage to the other; either by making an immediate attempt to put in train a plan to commence this goodly work, or to leave human Nature the invaluable Testament—which you are so capable of doing—how best to establish its rights: So that the weight of your opinion may be on the side of emancipation when that question shall be agitated, and that it will be sooner or later is most certain—That it may be soon is my most ardent prayer—that it will be rests with you.
          I will only add, as an excuse for the liberty I take in addressing you on this subject, which is so particularly interesting to me; that from the time I was capable of reflecting on the nature of political society, and of the rights appertaining to Man, I have not only been principled against Slavery, but have had feelings so repugnant to it, as to decide me not to hold them; which decision has forced me to leave my native state, and with it all my relations and friends. This I hope will be deemed by you some excuse for the liberty of this intrusion, of which I gladly avail myself to assure you of the very great respect and esteem with which I am, my dear Sir, your very sincere and devoted friend
          Edward
            Coles
        